--------------------------------------------------------------------------------

Exhibit 10.31
EXECUTION VERSION
IFC Investment No. 37402

Subscription Agreement

By and Among

NET 1 UEPS TECHNOLOGIES, INC.

and

EACH OF THE INVESTORS SIGNATORY HERETO

Dated April 11, 2016

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article/     Section Item Page No.


ARTICLE I 1 Definitions and Interpretation 1   Section 1.01. Definitions 1  
Section 1.02. Interpretation 6   Section 1.03. Third Party Rights 6        
ARTICLE II 6 Agreement for Subscription 6   Section 2.01. Subscription 6  
Section 2.02. Company’s Obligations until the Subscription Shares are Issued 7  
Section 2.03. Cancellation of Investors Subscription 8         ARTICLE III 8
Representations and Warranties 8   Section 3.01. Representations and Warranties
of the Company 8   Section 3.02. Representations and Warranties of the Investors
17   Section 3.03. Reliance 19   Section 3.04. Company Disclosure Letter 19  
Section 3.05. Survival of Representations and Warranties 19   Section 3.06.
Indemnity 19         ARTICLE IV 20 Conditions of Investors Subscription 20  
Section 4.01. Conditions of the Investors Subscription 20         ARTICLE V   21
Miscellaneous   21   Section 5.01. Notices 21   Section 5.02. Saving of Rights
23   Section 5.03. English Language 23   Section 5.04. Applicable Law and
Jurisdiction 23   Section 5.05. Immunity 24   Section 5.06. Announcements 25  
Section 5.07. Successors and Assigns 25   Section 5.08. Amendments, Waivers and
Consents 25   Section 5.09. Counterparts. 25   Section 5.10. Expenses 25  
Section 5.11. Entire Agreement 26   Section 5.12. Invalid Provisions 26


--------------------------------------------------------------------------------

- ii -

Article/     Section Item Page No.


ANNEX A 28 MINIMUM INSURANCE REQUIREMENTS 28 ANNEX B 29 ANTI-CORRUPTION
GUIDELINES FOR IFC TRANSACTIONS 29 SCHEDULE 1 32 SUBSCRIPTION AMOUNTS 32
SCHEDULE 2 33 FORM OF CLOSING NOTICE 33 SCHEDULE 3 36 FORM OF APPOINTMENT OF
AGENT FOR SERVICE OF PROCESS 36 SCHEDULE 4 39 FORM OF CERTIFICATE OF INCUMBENCY
AND AUTHORITY 39 SCHEDULE 5 40 FORM OF LETTER TO COMPANY’S AUDITORS 40 SCHEDULE
6 42 ACTION PLAN 42


--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Agreement”), dated April 11, 2016, between:

(1)      NET 1 UEPS TECHNOLOGIES, INC., a corporation organized and existing
under the laws of State of Florida (the “Company”);

(2)      INTERNATIONAL FINANCE CORPORATION, an international organization
established by Articles of Agreement among its member countries (“IFC”);

(3)      IFC African, Latin American and Caribbean Fund, LP, a limited
partnership formed under the laws of the United Kingdom (“ALAC”);

(4)      IFC Financial Institutions Growth Fund, LP, a limited partnership
formed under the laws of the United Kingdom (“FIG”); and

(5)      Africa Capitalization Fund, Ltd., a Mauritius limited company (“AFCAP”
and together with IFC, ALAC and FIG, the “Investors”).

RECITALS

The Company desires to issue to the Investors, and the Investors desire,
severally and not jointly, to subscribe for, shares of common stock of the
Company referred to in Section 2.01(a) (Subscription), on the terms and
conditions set forth in this Agreement.

ARTICLE I
Definitions and Interpretation

Section 1.01. Definitions. Wherever used in this Agreement, the following terms
have the following meanings:

“Accounting Standards” means accounting principles generally accepted in the
United States, applied on a consistent basis;

“Action Plan” means the plan attached as Schedule 6 (Action Plan) setting out
the specific social and environmental measures to be undertaken by the Company;

“AFCAP” has the meaning set forth in the preamble;

“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by or under common Control with, that Person;

“ALAC” has the meaning set forth in the preamble;

“Applicable Law” means all applicable statutes, laws, ordinances, rules and
regulations, including but not limited to, any license, permit or other
governmental Authorization, in each case as in effect from time to time;

“Applicable S&E Law” means all applicable statutes, laws, ordinances, rules and
regulations of each country in which the Company or any Subsidiary does
business, including, without limitation, all Authorizations setting standards
concerning environmental, social, labor, health and safety or security risks of
the type contemplated by the Performance Standards or imposing liability for the
breach thereof;

--------------------------------------------------------------------------------

- 2 -

“Auditors” means the independent registered public accounting firm of the
Company;

“Authority” means any national, supranational, regional or local government or
governmental, statutory, regulatory, administrative, fiscal, judicial, or
government-owned body, department, commission, authority, tribunal, agency or
entity, or central bank (or any Person whether or not government owned and
howsoever constituted or called, that exercises the functions of a central
bank);

“Authorization” means any consent, registration, filing, agreement,
notarization, certificate, license, approval, permit, authority or exemption
from, by or with any Authority, whether given by express action or deemed given
by failure to act within any specified time period and all corporate, creditors’
and stockholders’ approvals or consents;

“Authorized Representative” means any individual who is duly authorized by the
Company to act on its behalf and whose name and a specimen of whose signature
appear on the Certificate of Incumbency and Authority most recently delivered by
the Company to each Investor;

“Business Day” means a day when banks are open for business in New York, New
York and Johannesburg, South Africa;

“Cancellation Date” means July 11, 2016;

“Certificate of Incumbency and Authority” means a certificate provided to each
Investor by the Company substantially in the form set forth in Schedule 4 (Form
of Certificate of Incumbency and Authority);

“Charter” means the Amended and Restated Articles of Incorporation and Amended
and Restated By-Laws of the Company;

“Closing Notice” means a notice in the form set forth in Schedule 2 (Form of
Closing Notice);

“Coercive Practice” has the meaning set forth in Annex B (Anti-Corruption
Guidelines for IFC Transactions);

“Collusive Practice” has the meaning set forth in Annex B (Anti-Corruption
Guidelines for IFC Transactions);

“Common Stock” means the common stock, par value $0.001 per share, of the
Company;

“Company” has the meaning set forth in the preamble;

“Company Agreements” has the meaning set forth in Section 3.01(w) (Material
Contracts);

“Company Disclosure Letter” has the meaning set forth in Section 3.01
(Representations and Warranties of the Company);

“Company’s Employee Plan” means any plan, program, or other arrangement
providing for employment, compensation, retirement, deferred compensation,
severance, separation, stock option or other benefits, which has been sponsored,
contributed to or required to be contributed to by the Company or any of its
Subsidiaries for the benefit of any Person who performs or who has performed
services for the Company or any of its Subsidiaries;

“Company Operations” means all of the existing operations of the Company and its
Subsidiaries;

--------------------------------------------------------------------------------

- 3 -

“Company SEC Documents” has the meaning set forth in Section 3.01(z) (Regulatory
Reporting).

“Control” means the power to direct the management or policies of a Person,
directly or indirectly, whether through the ownership of shares or other
securities, by contract or otherwise; provided that, in any event, the direct or
indirect ownership of twenty percent (20%) or more of the voting share capital
of a Person is deemed to constitute Control of that Person, and “Controlling”
and “Controlled” have corresponding meanings;

“Corrupt Practice” has the meaning set forth in Annex B (Anti-Corruption
Guidelines for IFC Transactions);

“Dollars” or “$” means the lawful currency of the United States of America;

“Equity Securities” means the Company’s Common Stock, preferred stock, bonds,
loans, warrants, rights, options or other similar instruments or securities
which are convertible into or exercisable or exchangeable for, or which carry a
right to subscribe for or purchase shares of Common Stock or any instrument or
certificate representing a beneficial ownership interest in the Common Stock,
including global depositary receipts and American depository receipts and any
other security issued by the Company, even if not convertible into Common Stock,
that derives its value and/or return based on the financial performance of the
Company or its Common Stock;

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;

“FAIS” has the meaning set forth in Section 3.01(aa);

“Fraudulent Practice” has the meaning set forth in Annex B (Anti-Corruption
Guidelines for IFC Transactions);

“IFC” has the meaning set forth in the preamble;

“Investor Subscription” means any subscription for Equity Securities of the
Company by the Investors as provided for in Article II (Agreement for
Subscription);

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated with any or all of the following:

(a)      all U.S., foreign and international patents and patent rights
(including all patents, patent applications, provisional patent applications,
and any and all divisions, continuations, continuations-in-part, reissues,
re-examinations and extensions thereof, and all invention registrations and
invention disclosures);

(b)      all trademarks and trademark rights, service marks and service mark
rights, trade names and trade name rights, service names and service name rights
(including all goodwill, common law rights and governmental or other
registrations or applications for registration pertaining thereto), designs,
trade dress, brand names, business and product names, internet domain names,
logos and slogans;

(c)      all copyrights and copyright rights (including all common law rights,
and governmental or other registrations or applications for registration
pertaining thereto, and renewal rights therefor);

(d)      all sui generis database rights, ideas, inventions (whether patentable
or not), invention disclosures, improvements, technology know-how, show-how,
trade secrets, formulas, systems, processes, designs, methodologies, industrial
models, works of authorship, databases, content, graphics, technical drawings,
statistical models, algorithms, modules, computer programs, technical
documentation, business methods, work product, intellectual and industrial
property licenses, proprietary information and documentation relating to any of
the foregoing;

--------------------------------------------------------------------------------

- 4 -

(e)      all mask works, mask work registrations and applications therefor;

(f)      all industrial designs and any registrations and applications therefor
throughout the world;

(g)      all computer software including all source code, object code, firmware,
development tools, files, records and data, and all media on which any of the
foregoing is recorded; and

(h)      all similar, corresponding or equivalent rights to any of the
foregoing;

“Key Subsidiary” means each of Net1 Applied Technologies South Africa
Proprietary Limited, Zazoo Limited, Cash Paymaster Services Proprietary Limited,
Net1 Company Finance Holdings Proprietary Limited, The Smart Life Insurance
Company Limited, Prism Holdings Proprietary Limited, EasyPay Proprietary
Limited, Moneyline Financial Services Proprietary Limited and KSNET
Incorporated;

“Knowledge” means, with respect to the Company, the knowledge of the Company’s
executive officers after making due inquiry of the individuals within the
Company and its Subsidiaries having responsibility for the matter in question;

“Lien” means any mortgage, pledge, charge, assignment, hypothecation, security
interest, title retention, preferential right, option (including call
commitment), trust arrangement, right of set-off, counterclaim or banker’s lien,
privilege or priority of any kind having the effect of security, any designation
of loss payees or beneficiaries or any similar arrangement under or with respect
to any insurance policy or any preference of one creditor over another arising
by operation of law;

“Material Adverse Effect” means a material adverse effect on:

(a)      the Company’s and its Subsidiaries’ assets or properties, taken as a
whole;

(b)      the Company’s and its Subsidiaries’ business prospects or financial
condition, taken as a whole;

(c)      the ability of the Company’s and its Subsidiaries’ businesses or
operations, taken as a whole, to continue as a going concern; or

(d)      the ability of the Company to (i) comply with its obligations under
this Agreement, the Policy Agreement or its Charter and (ii) ensure that each of
its Subsidiaries complies with its obligations under the Policy Agreement or its
organizational documents;

“Nasdaq” means The Nasdaq Global Select Market;

“Obstructive Practice” has the meaning set forth in Annex B (Anti-Corruption
Guidelines for IFC Transactions);

“Performance Standards” means IFC’s Performance Standards on Social &
Environmental Sustainability, dated January 1, 2012, copies of which are
available publicly on the IFC website at
http://www.ifc.org/wps/wcm/connect/Topics_Ext_Content/IFC_External_Corporate_Site/IFC+Sustainability/Su
stainability+Framework/Sustainability+Framework+-+2012/#PerformanceStandards;

--------------------------------------------------------------------------------

- 5 -

“Permitted Lien” means (i) any Lien or encumbrance for Taxes that are not yet
due and payable or Lien or encumbrance for Taxes being contested in good faith
by an appropriate proceeding for which adequate reserves have been established,
(ii) any mechanics Lien or encumbrance or similar Lien or encumbrance for labor,
materials or supplies incurred in the ordinary course of business for amounts
that are not delinquent, (iii) any Lien or encumbrance (other than those
relating to the preceding clauses (i) and (ii)) that may arise by operation of
law or (iv) any Lien or encumbrance that individually, or when aggregated with
any other Lien or encumbrance, is not material;

“Person” means any individual, corporation, company, partnership, firm,
voluntary association, joint venture, trust, unincorporated organization,
Authority or any other entity whether acting in an individual, fiduciary or
other capacity;

“Policy Agreement” means the Policy Agreement, dated April 11, 2016, by and
among the Company and the Investors;

“S&E Management System” means the Company’s social and environmental management
system, as implemented or in effect from time to time, enabling it to identify,
assess and manage the social and environmental risks in respect of the Company
Operations on an ongoing basis in accordance with the S&E Requirements;

“S&E Officer” means a senior officer of the Company to be responsible for
administration and oversight of the S&E Management System, initially appointed
in accordance with the Action Plan;

“S&E Requirements” means the social and environmental obligations to be
undertaken by the Company and its Subsidiaries to ensure compliance with: (a)
Applicable S&E Laws and (b) the Performance Standards;

“Sanctionable Practice” means any Corrupt Practice, Fraudulent Practice,
Coercive Practice, Collusive Practice, or Obstructive Practice, as those terms
are defined herein and interpreted in accordance with the Anti-Corruption
Guidelines attached to this Agreement as Annex B (Anti-Corruption Guidelines for
IFC Transactions);

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time;

“Securities Act” means the U.S. Securities Act of 1933, as amended;

“Subscription Date” has the meaning set forth in Section 2.01(b) (Subscription);

“Subscription Price” has the meaning set forth in Section 2.01(a)
(Subscription);

“Subscription Shares” has the meaning set forth in Section 2.01(a)
(Subscription);

“Subsidiary” means with respect to the Company, an Affiliate over fifty per cent
(50%) of whose capital is owned, directly or indirectly by the Company;

“Tax” or “Taxes” means any present or future taxes (including stamp taxes),
withholding obligations, duties and other charges of whatever nature levied by
any Authority; and

“Transaction Documents” means this Agreement and the Policy Agreement.

Section 1.02. Interpretation. In this Agreement, unless the context otherwise
requires:

--------------------------------------------------------------------------------

- 6 -

(a)      headings are for convenience only and do not affect the interpretation
of this Agreement;

(b)      words importing the singular include the plural and vice versa;

(c)      a reference to an Annex, Article, party, Schedule or Section is a
reference to that Article or Section of, or that Annex, party or Schedule to,
this Agreement;

(d)      a reference to a document in the “agreed form” is a reference to a
document approved and for the purposes of identification initialed by or on
behalf of the parties thereto;

(e)      a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement;

(f)      general words in this Agreement shall not be given a restrictive
meaning by reason of their being preceded or followed by words indicating a
particular class of acts, matters or things or by examples falling within the
general words; and

(g)      a reference to a party to any document includes that party’s successors
and permitted assigns.

Section 1.03. No Third Party Rights. A Person who is not a party to this
Agreement has no right to enforce or enjoy the benefit of any term of this
Agreement.

ARTICLE II
Agreement for Subscription

Section 2.01. Subscription.

(a)      On the terms and subject to the conditions of this Agreement, each
Investor agrees, severally and not jointly, to subscribe and pay for that number
of fully paid and non-assessable shares of Common Stock of the Company set forth
opposite its name on Schedule 1 hereto (the “Subscription Shares”). The
subscription price is $10.7851 per Subscription Share (the “Subscription
Price”).

(b)      Subject to the terms and conditions of this Agreement, the satisfaction
(or waiver by such Investor) of the conditions of subscription set forth in
Section 4.01 (Conditions of the Investors Subscription) and Section 2.03
(Cancellation of Investors Subscription), the closing of the purchase and sale
of the Subscription Shares shall take place on (i) the earlier of the fifteenth
(15th) Business Day after (A) the Company delivers to each Investor (x) the
Closing Notice stating that all conditions of subscription set forth in Section
4.01 (Conditions of the Investors Subscription) have been satisfied and (y)
executed copies of all documents to be delivered at the closing, dated the
Subscription Date, such documents to be held in escrow pending the closing, or
(B) the delivery to the Company by each Investor of a notice that it is waiving
the conditions to subscription set forth in Section 4.01 (Conditions of the
Investors Subscription) that the Company has not satisfied as of the date of
such notice, or (ii) such other date as the Company and the Investors may agree
(such date of closing the “Subscription Date”). The Company shall promptly
deliver a Closing Notice to each the Investors when all conditions of
subscription set forth in Section 4.01 (Conditions of the Investors
Subscription) are satisfied (modified to the extent the Investors are waiving
certain closing conditions).

--------------------------------------------------------------------------------

- 7 -

(c)      On the Subscription Date:

  (i)

each Investor shall pay the amount equal to the Subscription Price multiplied by
the number of Subscription Shares in Dollars to the account of the Company
specified in the Closing Notice; and

        (ii)

the Company shall issue to each Investor, or as such Investor directs, the
Subscription Shares free of all Liens or other encumbrances or rights of third
parties and record each Investor as the legal and beneficial owner of the
Subscription Shares in the Company’s share register, and shall provide each
Investor with evidence, in form and substance satisfactory to such Investor,
that book-entry shares representing the Subscription Shares have been issued in
the name of such Investor.

(d)      The Company shall pay all Taxes, fees or other charges payable on or in
connection with the execution, issue, subscription, delivery, registration,
translation or notarization of this Agreement, the other Transaction Documents,
the Company’s Charter, the Subscription Shares and any other documents related
to this Agreement, the Policy Agreement or the Company’s Charter.

(e)      The Company shall undertake all post-issue filings and other
requirements associated with the issuance of the Subscription Shares in the time
prescribed for the same under Applicable Law.

(f)      If the Company, for any reason, does not issue the Subscription Shares
as set forth in Section 2.01(c) or deliver the Closing Notice when all
conditions of subscription set forth in Section 4.01 (Conditions of the
Investors Subscription) are satisfied, such failure to issue the Subscription
Shares shall constitute a breach of the Company’s obligations under this
Agreement, and the Investors shall have the right to exercise any and all rights
or legal or equitable remedies of any kind which may accrue to it against the
Company.

(g)      If any Investor, for any reason, does not pay the aggregate
Subscription Price for its Subscription Shares as set forth in Section 2.01(c),
such failure to pay for the Subscription Shares shall constitute a breach of
such Investor’s obligations under this Agreement, and the Company shall have the
right to exercise any and all rights or legal or equitable remedies of any kind
which may accrue to it against such Investor.

Section 2.02. Company’s Obligations until the Subscription Shares are Issued.
Until the Subscription Shares have been subscribed and issued or this Agreement,
and the Company’s and Investors’ obligations hereunder, has been canceled as
provided in Section 2.03 (Cancellation of Investors Subscription), whichever
occurs first: (i) the Company shall at all times maintain a sufficient number of
authorized and unissued shares to permit the subscription by the Investors of
all the Subscription Shares; (ii) the Company shall, and shall cause each of its
Subsidiaries to, conduct its business in the ordinary course and shall use, and
shall cause each of its Subsidiaries to use, its reasonable best efforts to
preserve intact its business organizations and relationships with third parties
and to keep available the services of its present officers and employees; (iii)
the Company shall not issue, or enter into any discussions, agreement,
understanding, letter of intent or other arrangement with any Person to issue,
additional shares of Common Stock, other than grants of options or restricted
stock pursuant to the Company’s existing equity incentive plans and issuances of
Common Stock upon the exercise of options granted under such plans; and (iv) the
Company shall use commercially reasonable efforts, as promptly as possible, to
take or cause to be taken all action and do or cause to be done all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, including the satisfaction on a timely basis of
the conditions to subscription.

--------------------------------------------------------------------------------

- 8 -

Section 2.03. Cancellation of Investors Subscription. Each Investor may, by
written notice to the Company, cancel the right of the Company to request such
Investor to subscribe for any Subscription Shares:

(a)      if at any time, in the reasonable opinion of such Investor, anything
has occurred which has or may reasonably be expected to have a Material Adverse
Effect or there exists any situation which indicates that performance by the
Company of its obligations under any of the Transaction Documents or the
Company’s Charter cannot be expected;

(b)      if the Company has breached Section 2.02 (Company’s Obligations until
the Subscription Shares are Issued) and such breach is incapable of cure (in the
sole opinion of such Investor) or, where such breach is capable (in the sole
opinion of such Investor) of cure, it has not been cured within thirty (30) days
following receipt by the Company of notice of such breach from such Investor; or

(c)      in any case, at any time on or after the Cancellation Date,

and upon any such cancellation, each party’s further rights and obligations
shall terminate immediately, provided that such termination shall not affect a
party’s accrued rights and obligations at the date of termination and shall be
without prejudice to any and all rights or legal or equitable remedies of any
kind which may accrue to the Investors against the Company and provided that the
provisions of Section 5.01 (Notices), Section 5.03 (English Language), Section
5.04 (Applicable Law and Jurisdiction) and Section 5.10 (Expenses) shall survive
such termination.

ARTICLE III
Representations and Warranties

Section 3.01. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that the statements contained in this
Section 3.01 are true, accurate and not misleading at the date of this Agreement
with respect to the Company and/or, as the case may be, each of its
Subsidiaries, except as otherwise set forth in the section of the disclosure
letter delivered by the Company to the Investors on the date of this Agreement
(the “Company Disclosure Letter”) that relates to such section or in any other
section of the Company Disclosure Letter to the extent it is reasonably apparent
from the text of such disclosure that such disclosure is applicable to such
other section. No disclosure made in the Company Disclosure Letter shall be
deemed adequate to disclose an exception to a representation or warranty made
herein, unless the disclosure contained therein identifies the relevant facts
and circumstances for such exception fully, fairly, specifically and accurately.

(a)      Organization and Authority. Each of the Company and its Subsidiaries is
a legal entity duly organized and validly existing under the laws of its place
of incorporation. The Company has the corporate power and authority to enter
into, deliver and perform its obligations under the Transaction Documents.

(b)      Validity. Each of the Transaction Documents has been duly authorized
and executed by the Company, and each such agreement constitutes its valid and
legally binding obligation, enforceable in accordance with its terms, except as
the same may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights and remedies of creditors generally and
general principles of equity.

(c)      No Conflict. The execution and performance by the Company of its
obligations under the Transaction Documents, including the issuance to the
Investors of the Subscription Shares upon subscription therefor, and the
compliance by each of the Company’s Subsidiaries with the provisions of the
Policy Agreement, do not (assuming all the Authorizations referred to in Section
3.01(d) (Status of Authorizations) of the Company Disclosure Letter have been
obtained): (i) conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default, or require any consent
under, any indenture, mortgage, agreement or other instrument or arrangement to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound; (ii) violate any of the terms or provisions of the
Company’s Charter or the respective constitutional documents of any Subsidiary,
as applicable; or (iii) violate any Authorization, judgment, decree or order or
any statute, law, rule, regulation or requirement applicable to the Company or
any Subsidiary.

--------------------------------------------------------------------------------

- 9 -

(d)      Status of Authorizations. The Authorizations specified in Section
3.01(d) (Status of Authorizations) of the Company Disclosure Letter are all of
the Authorizations needed by the Company or any of its Subsidiaries to (i)
conduct their business (other than Authorizations (A) that are of a routine
nature and are obtained in the ordinary course of business or (B) the failure of
which to have would not (x) adversely affect in any material respect the ability
of the Company or any of its Subsidiaries to conduct its business as currently
conducted or proposed to be conducted or (y) result in a material liability) and
(ii) execute, perform and comply with their obligations under the Transaction
Documents. All Authorizations specified in Section 3.01(d) (Status of
Authorizations) of the Company Disclosure Letter have been obtained and are in
full force and effect and there are no facts or circumstances which indicate
that any of such Authorizations would or might be revoked, cancelled, varied or
not renewed.

(e)      Charter. The Charter delivered by the Company to the Investors is a
true and current copy of the Charter of the Company, and Section 3.01(e)
(Charter) of the Company Disclosure Letter lists all of the current directors
and officers of the Company and its Key Subsidiaries and the respective terms of
their appointments.

(f)      Capital Structure of the Company.

  (i)

The authorized capitalization of the Company is as shown in Section 3.01(f)
(Capital Structure of the Company) of the Company Disclosure Letter and Section
3.01(f) (Capital Structure of the Company) of the Company Disclosure Letter
accurately sets out the number and type of Equity Securities of the Company
issued and outstanding as of the date set forth in the Company Disclosure Letter
and, to the Company’s Knowledge, sets forth the name and number of Equity
Securities held by each Person that beneficially owns more than five percent
(5%) of any outstanding class of Equity Securities.

        (ii)

Except as set forth in Section 3.01(f) (Capital Structure of the Company) of the
Company Disclosure Letter, there are no Equity Securities of the Company, or any
agreements or undertakings to which the Company is a party, or by which it is
bound, obligating it to issue, deliver, sell, repurchase or redeem or cause to
be issued, delivered, sold, repurchased or redeemed any shares in its authorized
capital or obligating it to grant or enter into any such option, warrant, call,
right, commitment or agreement. All outstanding shares of Common Stock of the
Company are duly authorized, validly issued, fully paid and non-assessable and
are not subject to preemptive rights, rights of first refusal or other
restrictions on transfer or third party rights (other than restrictions on
transfer imposed by applicable U.S. and state securities laws).

        (iii)

The issuance of the Subscription Shares has been duly and validly authorized by
all necessary corporate actions of the Company and when issued, sold and
delivered in accordance with the terms of this Agreement, the Subscription
Shares will be duly and validly issued, fully paid and non-assessable, free of
all Liens and will not be subject to preemptive rights, rights of first refusal
or other restrictions on transfers (other than restrictions on transfer imposed
by applicable U.S. and state securities laws).


--------------------------------------------------------------------------------

- 10 -

(g)      No Immunity. Neither the Company nor any of its Subsidiaries nor any of
their respective properties enjoy any right of immunity from set-off, suit or
execution with respect to their respective obligations under any Transaction
Document.

(h)      Financial Condition. Since June 30, 2015:

  (i)

the business of the Company and each of its Key Subsidiaries has been conducted
in the ordinary course so as to maintain the business as a going concern;

        (ii)

neither the Company nor any of its Key Subsidiaries has suffered any change
having a Material Adverse Effect;

        (iii)

neither the Company nor any of its Subsidiaries has incurred any liability that
is material to the Company and its Subsidiaries, taken as a whole;

        (iv)

neither the Company nor any of its Subsidiaries has undertaken or agreed to
undertake any material obligation outside the ordinary rouse of business; and

        (v)

no dividend or distribution has been declared or paid by the Company.

(i)      Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the Company
SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with the Accounting Standards
applied on a consistent basis throughout the periods therein specified (except
as may be indicated in the notes thereto and, in the case of unaudited interim
financial statements, as may be permitted by the SEC for Quarterly Reports on
Form 10-Q); and (iii) fairly presented in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries at the
respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated therein, subject, in the
case of unaudited interim financial statements, to normal and year-end audit
adjustments as permitted by the Accounting Standards and the applicable rules
and regulations of the SEC. Neither the Company nor any of its Subsidiaries has
any liabilities other than liabilities that (i) are reflected or recorded on the
unaudited balance sheet of the Company dated as of December 31, 2015 (including
in the notes thereto), (ii) were incurred since December 31, 2015 in the
ordinary course of business, (iii) are incurred in connection with the
transactions contemplated by this Agreement, or (iv) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(j)      Taxes. All tax returns and reports of the Company and each of its Key
Subsidiaries required by Applicable Law to be filed have been duly filed and all
Taxes, obligations, fees and other governmental charges upon the Company, its
Key Subsidiaries or their respective properties, or their income or assets,
which are due and payable or to be withheld, have been paid or withheld, other
than those presently payable without penalty or interest. All material tax
returns and reports of each of the Company’s Subsidiaries (other than the Key
Subsidiaries) required by Applicable Law to be filed have been duly filed and
all Taxes, obligations, fees and other governmental charges upon the Company’s
Subsidiaries (other than the Key Subsidiaries) or their respective properties,
or their income or assets, which are due and payable or to be withheld, have
been paid or withheld, other than those (i) presently payable without penalty or
interest or (ii) which are not material in amount.

--------------------------------------------------------------------------------

- 11 -

(k)      Litigation. Except as set forth in Section 3.01(l) (Litigation) of the
Company Disclosure Letter:

  (i)

Neither the Company nor any of its Subsidiaries is involved in any litigation,
arbitration, administrative, regulatory or governmental proceedings or
investigations in each case that (A) involves an amount in controversy in excess
of $150,000 (or in the case of related claims, the amount in controversy under
all such claims in aggregate exceeds $150,000), (B) seeks injunctive relief that
would be material to the Company and its Subsidiaries taken as a whole, or (C)
seeks to impose any legal restraint on or prohibition against or limit in any
material respect the Company’s or any Subsidiaries’ ability to operate its
business as currently conducted or as proposed to be conducted. To the Company’s
Knowledge, no such proceedings or investigations are threatened against the
Company or any of its Subsidiaries. The Company is not aware of any fact or
circumstance which is likely to give rise to any such proceedings or
investigations.

        (ii)

No judgment or order has been issued against the Company or any of its
Subsidiaries which has or may reasonably be expected to have a Material Adverse
Effect.

        (iii)

Neither the Company nor any of its Subsidiaries has been charged, convicted,
fined or otherwise sanctioned in any litigation, administrative, regulatory or
criminal investigation or proceeding or freezing of assets by any Authority
involving the Company or any of its Subsidiaries or their respective employees
with regard to money laundering or financing of terrorism.

(l)      Compliance with Law. The Company and each of its Subsidiaries is, and
since January 1, 2014 has been, in compliance in all material respects with all
Applicable Laws (whether civil, criminal, corporate or administrative),
subordinate legislation, treaties, directives, decisions, bylaws, circulars,
codes, orders, notices, demands, decrees, injunctions, guidance, judgments or
resolutions of any Authority including, without limitation, all Applicable S&E
Laws.

(m)      Environmental Matters.

  (i)

There are no material social or environmental risks or issues in respect of the
Company’s current or currently proposed operations other than as set forth in
Section 3.01(m) (Environmental Matters) of the Company Disclosure Letter.

        (ii)

Neither the Company nor any Subsidiary has received or is aware of: (A) any
existing or threatened complaint, order, directive, claim, citation or notice
from any Authority; or (B) any written communication from any Person, in either
case, concerning the failure by the Company or any of its Subsidiaries to
undertake Company Operations or activities in accordance with the S&E
Requirements.

(n)      Sanctionable Practices. Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf, has committed or engaged in, with
respect to any transaction contemplated by this Agreement, any Sanctionable
Practice. None of the Company or any of its Subsidiaries, or, to the Company’s
Knowledge, any counterparty of the Company or any Subsidiary in respect of a
material transaction or any shareholder that Controls the Company, nor, to the
Company’s Knowledge, any director, officer, agent, employee or Affiliate of the
Company or any Subsidiary or any shareholder that Controls the Company, or any
counterparty of the Company or any Subsidiary in respect of a material
transaction, is currently a target of any economic sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

--------------------------------------------------------------------------------

- 12 -

(o)      Insurance. The Company and each of its Subsidiaries maintains insurance
policies with reputable insurers that cover such risks and contain such policy
limits, types of coverage as are adequate to insure against risks to which the
Company, its Subsidiaries and their respective employees, business, properties
and other assets would reasonably be expected to be exposed to in the operation
of the business as currently conducted. All of these policies are valid and
enforceable policies, all premiums due and payable under all these policies have
been paid and the Company and its Subsidiaries are otherwise in compliance in
all material respects with the terms of the policies. None of these policies is
void or voidable and neither the Company nor any of its Subsidiaries has done
anything or omitted to do anything that would make any policy void or voidable.
The Company and each of its Subsidiaries has no Knowledge of any threatened
termination of, or material premium increase with respect to, any of these
policies. No material claim is outstanding under any of these policies and no
event has occurred and, to the Company’s Knowledge, no circumstance exists that
gives rise or is likely to give rise to a material claim under any policy. The
Company has made available to the Investors a copy of each insurance policy
maintained by the Company and its Subsidiaries as of the date of this Agreement.

(p)      Subsidiaries and Other Equity Investments. The Persons listed in
Section 3.01(p) (Subsidiaries and Other Equity Investments) of the Company
Disclosure Letter are all of the Subsidiaries of the Company. Each such
Subsidiary has the ownership, domicile and head office identified therein. There
is no Lien or other third party right over the share capital or other equity
interest of any Subsidiary and there is no agreement to create any Lien or any
such right. Except as set forth in Section 3.01(p) (Subsidiaries and Other
Equity Investments) of the Company Disclosure Letter, there are no agreements or
undertakings to which the Company or any of its Subsidiaries is a party, or by
which any of them is bound, obligating any of them to issue, deliver, sell,
repurchase or redeem or cause to be issued, delivered, sold, repurchased or
redeemed any equity interest of any Subsidiary or obligating it to grant or
enter into any such option, warrant, call, right, commitment or agreement. Other
than its Subsidiaries listed in Section 3.01(p) (Subsidiaries and Other Equity
Investments) of the Company Disclosure Letter the Company does not own or
control, directly or indirectly, any share capital or other equity interest in
any other Person and has not agreed or committed to acquire any such interest.
Substantially all of the Company Operations are conducted by the Company or the
Key Subsidiaries.

(q)      UN Security Council Resolutions. Neither the Company nor any of its
Subsidiaries nor any Person acting on its or their behalf, has entered into any
transaction or engaged in any activity prohibited by any resolution issued by
the United Nations Security Council under Chapter VII of the UN Charter.

(r)      Criminal Offenses. Neither the Company nor its Subsidiaries nor any
Person acting on its or their behalf whose acts could incur the Company’s or any
Subsidiary’s vicarious liability has carried out any actions or made any
omissions which could result in the Company or any Subsidiary incurring criminal
sanctions.

(s)      Restrictions on Business Activities. There is no agreement, judgment,
injunction, order, decree, proceeding or, to the Company’s Knowledge, ongoing or
threatened investigation imposing or threatening to impose any penalty on the
Company or any of its Key Subsidiaries or, which has or could reasonably be
expected to have the effect of prohibiting or impairing in any material respect
any of its current or future business practices, its acquisition of property or
the conduct of its business as it is currently conducted or as proposed to be
conducted.

--------------------------------------------------------------------------------

- 13 -

(t)      Related Party Transactions. There is not, and there has not been at any
time since June 30, 2015, any agreement, arrangement or obligation (whether
legally enforceable or not) to which the Company or any of its Subsidiaries is
or was a party and which involves any director, officer, employee, agent or
shareholder of the Company (or any of their immediate family members or
respective Affiliates) that would be required to be disclosed under applicable
SEC rules, other than those described in Section 3.01(t) (Related Party
Transactions) of the Company Disclosure Letter. No director or executive officer
of the Company, or any of their respective Affiliates, has any direct or
indirect ownership interest in any Person that is an Affiliate of the Company or
with which the Company has a business relationship or in any Person that
competes with the Company.

(u)      Title to and Condition of Property. The Company and each of its Key
Subsidiaries have: (i) valid title free and clear of all Liens (other than
Permitted Liens) to all of the property and assets, movable and immovable,
reflected in the Company’s most recent balance sheet included in the
consolidated financial statements (except assets sold or otherwise disposed of
since such date in the ordinary course of business); and (ii) with respect to
leased properties and assets, valid leasehold interests therein free and clear
of all Liens (other than Permitted Liens). The assets of the Company and each of
its Key Subsidiaries that are used in the Company Operations are, in all
material respects, in good operating condition and repair, subject to normal
wear and tear not caused by neglect, and are adequate and suitable for the
purposes for which they are currently being used. All properties used in the
Company Operations are reflected in the Company’s most recent balance sheet
included in the consolidated financial statements to the extent the Accounting
Standards require the same to be reflected.

(v)      Books and Records. The books and records of the Company and its Key
Subsidiaries, including, without limitation, its stock record books and minute
books, are complete and correct in all material respects and accurately and
fairly reflect all meetings and other corporate actions of the Company’s and its
Key Subsidiaries’ stockholders, board of directors and committees and all
material information relating to its business, the nature, acquisition,
maintenance, location and character of its assets, and the nature of all
transactions giving rise to its obligations or accounts receivable.

(w)      Material Contracts. Section 3.01(w) (Material Contracts) of the Company
Disclosure Letter sets forth a complete list of all currently effective written
or oral:

  (i)

agreements, arrangements or obligations to which the Company or any of its
Subsidiaries is a party that would constitute a “material contract” under Item
6.01 of Regulation S-K under the Securities Act and the Exchange Act;

        (ii)

agreements, arrangements or other obligations relating to indebtedness owed by
the Company or any of its Subsidiaries;

        (iii)

stockholders agreements relating to Equity Securities of the Company or equity
securities of any of its Subsidiaries or to which the Company or any of its
Subsidiaries is a party;

        (iv)

employment, severance and non-compete agreements or arrangements of the Company
or any of its Key Subsidiaries (A) with any executive officer (as such term is
defined in Rule 3(b)(7) of the Exchange Act) of the Company or any Key
Subsidiary (and for this purpose such Key Subsidiary shall be deemed the
“registrant” for purposes of Rule 3(b)(7)) or (B) in excess of two hundred fifty
thousand Dollars ($250,000) per annum each (or the equivalent in any other
currency); and

        (v)

other agreements, arrangements and obligations to which the Company or any of
its Subsidiaries is a party that (A) are material to the Company and its
Subsidiaries, taken as a whole, even if entered into in the ordinary course of
business, (B) were entered into outside the ordinary course of business or (C)
are not on arm’s-length terms.


--------------------------------------------------------------------------------

- 14 -

With respect to each agreement, arrangement or obligation to which the Company
or any of its Key Subsidiaries is a party or to which any of their respective
properties are subject (the “Company Agreements”), neither the Company nor any
of its Subsidiaries nor, to the Company’s Knowledge, any other party is in
breach or default in any material respect. No event has occurred which, with
notice or lapse of time or both, would: (A) constitute a breach or default in
any material respect by the Company or any of its Subsidiaries, or, to the
Company’s Knowledge, by any such other party to the relevant Company Agreement;
or (B) permit termination, modification or acceleration of or under the relevant
Company Agreement.

(x)      Labor Matters.

  (i)

The Company or one of its Subsidiaries is a party to the collective bargaining
agreements and other labor union contracts set forth in Section 3.01(x) of the
Company Disclosure Letter. There is no material activity or proceeding of any
labor union to organize its employees and there are no ongoing or, to the
Company’s Knowledge, threatened strikes, slowdowns or work stoppages by
employees of the Company or any of its Key Subsidiaries or any contractor with
respect to any material operations of the Company or any of its Key Subsidiaries
other than as set forth in Section 3.01(x) of the Company Disclosure Letter.

        (ii)

The Company has furnished to the Investors true and complete copies of the
documents embodying each of the Company’s Employee Plans and related plan
documents. Each of the Company’s Employee Plans complies with Applicable Law and
regulations and will not negatively or materially affect the Company’s ability
to fulfill its obligations under this Agreement or the Policy Agreement.

(y)      Intellectual Property. Section 3.01(y) of the Company Disclosure Letter
contains an accurate and complete list of all Intellectual Property owned (in
whole or in part), licensed to any extent or used or anticipated to be used in
and material to the conduct of the business as currently conducted or proposed
to be conducted, whether in the name of the Company, its Subsidiaries, any of
its employees or otherwise, that is (i) included in sub-clauses (a), (b) and (c)
of the definition of Intellectual Property or (ii) included in sub-clauses (e)
and (f) of such definition to the extent such item has been registered or an
application for registration has been filed. The Company or a Key Subsidiary
owns or has the valid right to use all Intellectual Property that is material to
the operation of the business as currently conducted or proposed to be conducted
by the Company and its Subsidiaries. The Company or a Key Subsidiary has secured
from all parties (including employees) who have created any portion of, or
otherwise have any rights in or to, all Intellectual Property used by the
Company or a Key Subsidiary valid and enforceable written assignments of any
such work, invention, improvements or other rights to the Company or a Key
Subsidiary to the extent necessary to vest valid title to such Intellectual
Property in the Company or a Key Subsidiary. Each item constituting part of the
Intellectual Property set forth in Section 3.01(y) of the Company Disclosure
Letter, to the extent indicated in Section 3.01(y) of the Company Disclosure
Letter, is duly registered with, filed in or issued by, as the case may be, the
appropriate Authority as indicated in the Company Disclosure Letter and such
registrations, filings and issuances remain in full force and effect. The
ownership and use of Intellectual Property by the Company and its Subsidiaries
do not infringe in any material respect any Intellectual Property right of any
Person. No claim, written or oral, has been asserted or, to the Company’s
Knowledge, could be asserted which threatens the use of any Intellectual
Property by the Company or a Key Subsidiary in a manner consistent with past
practice. To the Company’s Knowledge no Person is engaging in any activity that
infringes in any material respect upon the Intellectual Property owned by the
Company or a Subsidiary or upon the rights of the Company or its Subsidiaries in
or to any Intellectual Property.

--------------------------------------------------------------------------------

- 15 -

(z)      Regulatory Reporting.

  (i)

The Company has timely filed with or furnished to, as applicable, the SEC all
registration statements, prospectuses, reports, schedules, forms, statements and
other documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the SEC since June 30,
2014 (the “Company SEC Documents”). As of their respective filing dates (or, if
amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing prior to the date hereof), each of the Company
SEC Documents complied as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, and the rules and
regulations of the SEC thereunder applicable to such Company SEC Documents. None
of the Company SEC Documents, including any financial statements, schedules or
exhibits included or incorporated by reference therein at the time they were
filed (or, if amended or superseded by a subsequent filing, as of the date of
the last such amendment or superseding filing prior to the date hereof),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the Company’s Subsidiaries is required to file or furnish
any forms, reports or other documents with the SEC. There are no outstanding or
unresolved comments in comment letters received from the SEC by the Company. To
the Company’s Knowledge, none of the Company SEC Documents is the subject of any
ongoing SEC review, outstanding SEC comment or outstanding SEC investigation.

        (ii)

The Company and each of its Subsidiaries has established and maintains a system
of “internal control over financial reporting” (as defined in Rules 13a-15(f)
and 15d- 15(f) of the Exchange Act) that is sufficient to provide reasonable
assurance (i) regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with the
Accounting Standards, (ii) that receipts and expenditures of the Company and its
Subsidiaries are being made only in accordance with authorizations of management
and the Board, and (iii) regarding prevention or timely detection of the
unauthorized acquisition, use or disposition of the Company’s and its
Subsidiaries’ assets that could have a material effect on the Company’s
financial statements.

        (iii)

The Company’s “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) of the Exchange Act) are designed to ensure that all
information (both financial and non-financial) required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure and to make the certifications of the
chief executive officer and chief financial officer of the Company required
under the Exchange Act with respect to such reports. The Company has disclosed,
based on its most recent evaluation of such disclosure controls and procedures
prior to the date of this Agreement, to the Auditors and the audit committee of
the Board and on Section 3.01(z) of the Company Disclosure Letter (i) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting that could adversely affect in any
material respect the Company’s ability to record, process, summarize and report
financial information, and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. Since June 30, 2014,
neither the Company nor any of its Subsidiaries (including any employee thereof)
nor, to the Company’s Knowledge, the Auditors has identified or been made aware
of (i) any significant deficiency or material weakness in the system of internal
accounting controls utilized by the Company and its Subsidiaries, (ii) any
fraud, whether or not material, that involves the Company’s management or other
employees who have a role in the preparation of financial statements or the
internal accounting controls utilized by the Company and its Subsidiaries or
(iii) any claim or allegation regarding any of the foregoing. For purposes of
this Agreement, the terms “significant deficiency” and “material weakness” shall
have the meaning assigned to them in Appendix A to Public Company Accounting
Oversight Board Auditing Standard No. 5, as in effect on the date of this
Agreement.


--------------------------------------------------------------------------------

- 16 -

  (iv)

Since June 30, 2014, neither the Company nor any of its Subsidiaries nor, to the
Company’s Knowledge, any director, officer, employee, Auditor, accountant,
consultant or representative of the Company or any of its Subsidiaries has
received or otherwise had or obtained Knowledge of any substantive complaint,
allegation, assertion or claim, whether written or oral, that the Company or any
of its Subsidiaries has engaged in questionable accounting or auditing
practices. Since June 30, 2014, to the Company’s Knowledge, no current or former
attorney representing the Company or any of its Subsidiaries has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by the Company or any of its officers, directors, employees or
agents to the Company Board or any committee thereof or to any director or
executive officer of the Company.

        (v)

Neither the Company nor any of its Subsidiaries is a party to, or has any
commitment to become a party to any “off-balance sheet arrangements” (as defined
in Item 303(a) of Regulation S-K under the Exchange Act).

        (vi)

Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer and each former
principal financial officer of the Company, as applicable) has made all
certifications required by Rule 13a-14 or 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 (including the rules and
regulations promulgated thereunder, the “Sarbanes-Oxley Act”) with respect to
the applicable Company SEC Documents, and the statements contained in such
certifications are true and accurate in all material respects. For purposes of
this Agreement, “principal executive officer” and “principal financial officer”
shall have the meanings given to such terms in the Sarbanes-Oxley Act. Neither
the Company nor any of its Subsidiaries has outstanding (nor has arranged or
modified since the enactment of the Sarbanes-Oxley Act) any “extensions of
credit” (within the meaning of Section 402 of the Sarbanes- Oxley Act) to
directors or executive officers (as defined in Rule 3b-7 under the Exchange Act)
of the Company or any of its Subsidiaries. The Company is otherwise in
compliance with all applicable provisions of the Sarbanes-Oxley Act and the
applicable listing and corporate governance rules of Nasdaq and the listing
requirements of the JSE Limited.

        (vii)

To the Company’s Knowledge, since June 30, 2014 no employee of the Company or
any of its Subsidiaries has provided or is providing information to any law
enforcement agency regarding the commission or possible commission of any crime
or the violation or possible violation of any Applicable Law of the type
described in Section 806 of the Sarbanes-Oxley Act by the Company or any of its
Subsidiaries. Since June 30, 2014, neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any director, officer,
employee, contractor, subcontractor or agent of the Company or any such
Subsidiary has discharged, demoted, suspended, threatened, harassed or in any
other manner discriminated against an employee of the Company or any of its
Subsidiaries in the terms and conditions of employment because of any lawful act
of such employee described in Section 806 of the Sarbanes-Oxley Act.


--------------------------------------------------------------------------------

- 17 -

(aa)      Provision of Financial Services. Neither the Company, EasyPay (Pty)
Ltd., Cash Paymaster Services (Pty) Ltd, Moneyline Financial Services (Pty) Ltd
nor any other Subsidiary provide or have ever provided any financial services,
including any advice or intermediary services, in South Africa (as defined by
and regulated under the South African Financial Advisory and Intermediary
Services Act (“FAIS”) prior to receipt of the relevant FAIS licenses.

(bb)      Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission from the Company or any of its Subsidiaries in
connection with the transactions contemplated by this Agreement.

(cc)      Disclosure. None of this Agreement, the Policy Agreement, the
Company’s Charter, or certificates or schedules made and delivered to the
Investors pursuant hereto (including the Company Disclosure Letter), when read
together, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not misleading
in light of the circumstances under which they were made. The information
provided by the Company in that certain virtual data room (net1ifc.net1.com),
including the due diligence questionnaires completed by the Company, when taken
together, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements herein or therein not
misleading in light of the circumstances under which they were made. Except as
set forth in the Company Disclosure Letter, to the Company’s Knowledge there is
no material fact relating to the Company, any of the Key Subsidiaries or their
respective businesses (other than facts of a general economic nature) that has
not been disclosed to the Investors.

Section 3.02. Representations and Warranties of the Investors. Each Investor,
severally and not jointly, hereby represents and warrants to the Company that
each of the below statements is true, accurate and not misleading as to itself
at the date of this Agreement:

(a)      Organization and Authority. In the case of (i) IFC, it is an
international organization established by Articles of Agreement among its member
countries and has the corporate power and authority to enter into, deliver and
perform its obligations under this Agreement, (ii) each of ALAC and FIG, it is
duly organized and validly existing as a limited partnership under the laws of
the United Kingdom, with the limited partnership power and authority to enter
into, deliver and perform its obligations under this Agreement and (iii) AFCAP,
it is duly organized and validly existing as a limited company under the laws of
Mauritius, with the limited company power and authority to enter into, deliver
and perform its obligations under this Agreement;

(b)      Validity. Each of the Transaction Documents has been duly authorized
and executed by it and constitutes its valid and legally binding obligation and
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights and remedies of creditors generally and general principles
of equity;

--------------------------------------------------------------------------------

- 18 -

(c)      No Conflict. The execution, delivery and performance of this Agreement
will not contravene any law, regulation, order, decree or Authorization
applicable to it or any provision of its organizational documents;

(d)      Status of Authorizations. It has taken all appropriate and necessary
action to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder;

(e)      Certain Trading Activities. It has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with it, engaged
in any transactions in the Equity Securities of the Company (including, without
limitation, any “short sales” (as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act) involving the Company’s securities)
during the period commencing on March 3, 2016 and ending immediately prior to
the execution of this Agreement; and

(f)      Securities Laws. It:

  (i)

is knowledgeable and experienced in financial and business matters, has
expertise in assessing credit, market and all other relevant risk and is capable
of evaluating independently the merits, risks and suitability of investing in
the Subscription Shares;

        (ii)

has made its own independent investment decision regarding the Subscription
Shares with a full understanding of all of the terms, conditions and risks and
willingly assumes those terms, conditions and risks;

        (iii)

acknowledges that the Subscription Shares have not been, and when issued will
not be, registered under the Securities Act, the securities laws of any state of
the United States or the securities laws of any other country, and the
Subscription Shares may not be sold, transferred or otherwise disposed of
without registration under the Securities Act or unless such registration is not
required, and there is no assurance that any exemption from such registration
will be available;

        (iv)

acknowledges that the Subscription Shares are “restricted securities” within the
meaning of Rule 144 under the Securities Act, and that the book-entry positions
representing the Subscription Shares will bear a restrictive notation (in the
Company’s standard form) in the books and records of the Company’s transfer
agent;

        (v)

understands that, by its subscription, purchase or holding of the Subscription
Shares, it is assuming and is capable of bearing the risk of loss that may occur
with respect to the Subscription Shares; and

        (vi)

is an accredited investor (as defined in Rule 501(a)(3) of Regulation D
promulgated under the Securities Act).

     (g)      Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission from any of the Investors in connection with the
transactions contemplated by this Agreement.

     (h)      Capital Available. Each of ALAC, FIG and AFCAP has uncalled
capital commitments in excess of the amount of its respective aggregate
Subscription Price set forth on Schedule 1. IFC has available funds in excess of
the amount of its aggregate Subscription Price set forth on Schedule 1.

--------------------------------------------------------------------------------

- 19 -

Section 3.03. Reliance.

(a)      Each Party acknowledges that it makes the representations and
warranties under this Article III with the intention of inducing the Investors
and the Company, as applicable, to enter into the Transaction Documents and to
perform the transactions contemplated hereby and thereby.

(b)      Each of the representations and warranties is to be construed
independently and (except where this Agreement provides otherwise) is not
limited by any provision of this Agreement or another representation and/or
warranty.

Section 3.04. Company Disclosure Letter. A reference to any facts and
circumstances being disclosed shall be deemed to be a reference to them being
fully, fairly, specifically and accurately disclosed in the Company Disclosure
Letter in such a manner that:

  (a)

in the context of the disclosures contained in the Company Disclosure Letter:


  (i)

the significance of the information disclosed and its relevance to a particular
representation and/or warranty shall be highlighted by the Company in a manner
reasonably expected to be understandable by the Investors, taking into account
the paragraphs or subject matters in relation to which the information was
disclosed; and

        (ii)

there is not omitted from the information disclosed any information which would
have the effect of rendering the information so disclosed misleading in any
respect; and


  (b)

in the context of any document treated as disclosed by the Company Disclosure
Letter, the matter disclosed is reasonably apparent from the terms of the
document,

and nothing disclosed by the Company to the Investors other than in the Company
Disclosure Letter and in accordance with the provisions of this Section 3.04
shall constitute disclosure to the Investors for the purposes of this Agreement.

Section 3.05. Survival of Representations and Warranties. The representations
and warranties set forth in this Article III shall continue in full force and
effect and survive the Investors Subscription.

Section 3.06. Indemnity. The Company hereby agrees that it shall indemnify,
defend and hold harmless each Investor from, against and in respect of any
damages, losses, charges, liabilities, claims demands, actions, suits,
proceedings, payments, judgments, settlements, assessments, deficiencies,
interest and reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees) imposed on, sustained, incurred or suffered by,
or asserted against, such Investor (whether in respect of third party claims,
claims between the parties hereto, or otherwise) directly or indirectly relating
to or arising out of any breach by the Company of any representation or warranty
made by it in this Agreement.

--------------------------------------------------------------------------------

- 20 -

ARTICLE IV
Conditions of Investors Subscription

Section 4.01. Conditions of the Investors Subscription. The obligation of each
Investor to make its Investors Subscription is subject to the fulfillment, to
such Investor’s reasonable satisfaction, prior to or concurrently with the
making of the Investors Subscription, of the following conditions:

(a)      Representations and Warranties.

  (i)

The representations and warranties made by the Company in Sections 3.01(a), (b),
(f), (g), (p) and (bb), and in the corresponding sections of the Company
Disclosure Letter and in any schedule, exhibit or certificate delivered by the
Company pursuant to this Agreement, remain true and correct in all respects
immediately prior to the Investors Subscription; and

        (ii)

The representations and warranties made by the Company (other than those in
Sections 3.01(a), (b), (f), (g), (p) and (bb)), and in the corresponding
sections of the Company Disclosure Letter and in any schedule, exhibit or
certificate delivered by the Company pursuant to this Agreement, (x) that are
qualified by materiality remain true and correct in all respects and (y) that
are not so qualified by materiality remain true and correct in all material
respects, in each case immediately prior to the Investors Subscription;

(b)      Performance; No Breaches. All of the agreements and covenants of the
Company to be performed prior to the Investors Subscription pursuant to each
Transaction Document have been duly performed in all material respects, and no
breach (or any event which, with notice, lapse of time, the making of a
determination or any combination, would become a breach) under any Transaction
Document has occurred and is continuing;

(c)      Authorizations. The Company has obtained and provided to the Investors
copies of all Authorizations required in connection with the execution, delivery
and performance by the Company of the Transaction Documents and all those
Authorizations are in full force and effect;

(d)      No Material Adverse Effect. Nothing has occurred which has or may
reasonably be expected to have since the date of this Agreement, a Material
Adverse Effect;

(e)      Expenses. The Investors have received payment of the $150,000 due
pursuant to Section 7 of that certain Appraisal Letter, dated November 6, 2015,
between the Company and IFC;

(f)      Environmental Matters. The Company has complied with all matters set
forth in the Action Plan required to be completed prior to the Investors
Subscription, as set forth in the Action Plan;

(g)      Company Certifications. The Investors have received certifications by
the Company, substantially in the form set forth in Schedule 2 (Form of Closing
Notice), with respect to the conditions specified in this Section 4.01 and
expressed to be effective as of the date of the Investors Subscription;

(h)       Opinion of Counsel. The Investors have received a legal opinion, in
substantially the form provided by the Company’s counsel to the Investors on
April 10, 2016 and otherwise in form and substance reasonably satisfactory to
the Investors, from counsel for the Company;

--------------------------------------------------------------------------------

- 21 -

(i)      Appointment of Agent for Service. The Investors have received from the
Company, to the satisfaction of the Investors, a copy of the appointment by the
Company of an agent for service of process in New York pursuant to Section 5.04
(Applicable Law and Jurisdiction), substantially in the form set forth in
Schedule 3 (Form of Appointment of Agent for Service of Process);

(j)      Appointment of Auditors. The Company (i) has authorized and instructed
the Auditors, in the form set forth in Schedule 5 (Form of Letter to Company’s
Auditors), to communicate directly with the Investors and (ii) has delivered
such documents, if any, as such firm has required prior to the Subscription Date
in order to comply with such request;

(k)      Certificate of Incumbency and Authority. The Investors have received a
Certificate of Incumbency and Authority from the Company;

(l)      Transaction Documents. Each Investor has received a counterpart of each
of the Transaction Documents, duly executed and delivered by all other parties
thereto;

(m)      Listing. The Subscription Shares shall have been approved for listing
on Nasdaq, subject to official notice of issuance, and the JSE Limited; and

(n)      Form 10-Q. If available, the Company has provided to the Investors a
copy of the most recent draft of its Quarterly Report on Form 10-Q for the
quarter ended March 31, 2016.

ARTICLE V
Miscellaneous

Section 5.01. Notices.

(a)      Any notice, request or other communication to be given or made under
this Agreement shall be in writing. Subject to Section 5.04 (Applicable Law and
Jurisdiction), any such communication to the Company shall be delivered by email
and any such communication by any other party shall be delivered by hand,
established courier service or email (and facsimile in the case of IFC) to the
party to which it is required or permitted to be given or made at such party’s
address specified below or at such other address as such party has from time to
time designated by written notice to the other parties hereto, and shall be
effective upon the earlier of (a) actual receipt and (b) deemed receipt under
Section 5.01(b) below.

For the Company:

Net 1 UEPS Technologies, Inc.
President Place, 4th Floor,
Cnr. Jan Smuts Avenue and Bolton Road
Rosebank, Johannesburg 2196, South Africa
Attention: Mr. Serge C.P. Belamant, Chief Executive Officer
Telephone:
Email: sergeb@net1.com

--------------------------------------------------------------------------------

- 22 -

For IFC:

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Director, TMT, Venture Capital & Funds
Facsimile: +1 (202) 522-3743
Email: FinTech@ifc.org

With a copy (in the case of communications relating to payments) sent to the
attention of the Director, Department of Financial Operations, at:

Facsimile: +1 (202) 522-3064

For ALAC:

IFC African, Latin American and Caribbean Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC African, Latin American and Caribbean Fund, LP
Email: amcfinance@ifc.org

For FIG:

IFC Financial Institutions Growth Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC Financial Institutions Growth Fund, LP
Email: amcfinance@ifc.org

For AFCAP:

Africa Capitalization Fund, Ltd.
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, Africa Capitalization Fund, Ltd.
Email: amcfinance@ifc.org

(b)      Unless there is reasonable evidence that it was received at a different
time, notice pursuant to this Section 5.01 is deemed given if: (i) delivered by
hand, when left at the address referred to in Section 5.01(a); (ii) sent by
established courier service within a country, three (3) Business Days after
posting it; (iii) sent by established courier service between two countries, six
(6) Business Days after posting it; and (iv) sent by email, when receipt has
been confirmed by telephone and a copy has been sent by established courier
service; provided that in the case of IFC, any notice sent by email shall also
be sent by facsimile and will be deemed given when confirmation of its
transmission has been recorded by the sender’s facsimile machine.

--------------------------------------------------------------------------------

- 23 -

Section 5.02. Saving of Rights.

(a)      The rights and remedies of the Investors in relation to any
misrepresentation or breach of warranty on the part of the Company shall not be
prejudiced by any investigation by or on behalf of the Investors into the
affairs of the Company, by the execution or the performance of this Agreement or
by any other act or thing by or on behalf of the Investors which might prejudice
such rights or remedies.

(b)      No course of dealing and no failure or delay by the Investors in
exercising any power, remedy, discretion, authority or other right under this
Agreement or any other agreement shall impair, or be construed to be a waiver of
or an acquiescence in, that or any other power, remedy, discretion, authority or
right under this Agreement, or in any manner preclude its additional or future
exercise.

Section 5.03. English Language. All documents to be provided or communications
to be given or made under this Agreement shall be in English and, where the
original version of any such document or communication is not in English, shall
be accompanied by an English translation certified by an Authorized
Representative to be a true and correct translation of the original. Any
Investor may, if it so requires, obtain an English translation of any document
or communication received in any other language at the cost and expense of the
Company (except for documents or communications provided by any Investor). The
Investors and the Company may deem any such translation to be the governing
version.

Section 5.04. Applicable Law and Jurisdiction.

(a)      This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, United States of America, without giving
effect to principles or rules of conflict of laws to the extent such principles
or rules would require or permit the application of the laws of another
jurisdiction.

(b)      Each of the Company and each Investor irrevocably agrees to venue being
laid in the courts of the United States of America located in the Southern
District of New York or in the courts of the State of New York located in the
Borough of Manhattan, in any legal action, suit or proceeding arising out of or
relating to this Agreement, and waives any objections to venue based on grounds
of forum non conveniens or inconvenient forum. Nothing contained herein shall be
construed as a waiver of the right of the Company or any Investor to seek
removal to federal court in any action brought hereunder.

(c)      For the exclusive benefit of the Investors, the Company irrevocably
also submits to personal jurisdiction of any such court in any such action, suit
or proceeding. Final judgment against the Company in any such action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the judgment, or in any other manner provided by law.

(d)      The parties acknowledge and agree that no provision of this Agreement,
nor the consent to venue by IFC in subsection (a), in any way constitutes or
implies a waiver, termination or modification by IFC of any privilege, immunity
or exemption of IFC granted in the Articles of Agreement establishing IFC,
international conventions, or Applicable Law.

(e)      The Company hereby irrevocably designates, appoints and empowers
Corporation Service Company with offices currently located at 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, as its authorized agent solely to
receive for and on its behalf service of any summons, complaint or other legal
process in any action, suit or proceeding the Investors may bring in the State
of New York in respect of this Agreement.

--------------------------------------------------------------------------------

- 24 -

(f)      As long as this Agreement remains in force, the Company shall maintain
a duly appointed and authorized agent to receive for and on its behalf service
of any summons, complaint or other legal process in any action, suit or
proceeding the Investors may bring in New York, New York, United States of
America, with respect to this Agreement. The Company shall keep the Investors
advised of the identity and location of such agent.

(g)      The Company also irrevocably consents to the service of such papers
being made by mailing copies of the papers to the Company at its address and in
the manner specified pursuant to Section 5.01 (Notices). In such a case, the
Investors shall also send by email, or have sent by email, a copy of the papers
to the Company.

(h)      Service in the manner provided in Sections 5.04(e), (f) and (g) in any
action, suit or proceeding will be deemed personal service, will be accepted by
the Company as such and will be valid and binding upon the Company for all
purposes of any such action, suit or proceeding.

(i)      THE COMPANY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST THE COMPANY BY ANY INVESTOR.

(j)      The Company hereby acknowledges that IFC shall be entitled under
Applicable Law, including the provisions of the International Organizations
Immunities Act, to immunity from a trial by jury in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby brought against IFC in any court of the United States of
America. The Company hereby waives any and all rights to demand a trial by jury
in any action, suit or proceeding arising out of or relating to this Agreement
or the transactions contemplated by this Agreement, brought against IFC in any
forum in which IFC is not entitled to immunity from a trial by jury.

(k)      To the extent that the Company may, in any action, suit or proceeding
brought in any of the courts referred to in Section 5.04(b) or in any other
court or elsewhere arising out of or in connection with this Agreement, be
entitled to the benefit of any provision of law requiring any Investor in such
action, suit or proceeding to post security for the costs of the Company, or to
post a bond or to take similar action, the Company hereby irrevocably waives
such benefit, in each case to the fullest extent now or in the future permitted
under Applicable Law or, as the case may be, the jurisdiction in which such
court is located.

(l)      Nothing in this Agreement shall affect the right of any Investor to (i)
commence legal proceedings or otherwise sue the Company in South Africa, the
U.S. federal courts sitting in the State of Florida or the state courts of the
State of Florida or (ii) commence legal proceedings to enforce any judgment
against the Company in any appropriate jurisdiction, and in either case to serve
process, pleadings and other legal papers upon the Company in any manner
authorized by the laws of any such jurisdiction.

Section 5.05. Immunity. To the extent the Company may be entitled in any
jurisdiction to claim for itself or its assets immunity in respect of its
obligations under this Agreement or the Policy Agreement from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process or to the extent that in any
jurisdiction that immunity (whether or not claimed) may be attributed to it or
its assets, the Company irrevocably agrees not to claim and irrevocably waives
such immunity to the fullest extent permitted now or in the future by the laws
of such jurisdiction.

--------------------------------------------------------------------------------

- 25 -

Section 5.06. Announcements.

(a)      The Company may not represent any Investor’s views on any matter, or,
except to the extent required by law or regulation (including, but not limited
to, SEC, Nasdaq and JSE Limited rules), use any Investor’s name in any written
material provided to third parties, without such Investor’s prior written
consent.

(b)      The Company shall not:

  (i)

disclose any information either in writing or orally to any Person which is not
a party to this Agreement; or

        (ii)

make or issue a public announcement, communication or circular,

about the Investors Subscription or the subject matter of, or the transactions
referred to in, this Agreement or the Policy Agreement, including by way of
press release, promotional and publicity materials, posting of information on
websites, granting of interviews or other communications with the press, or
otherwise, other than: (A) to such of its officers, employees and advisers as
reasonably require such information in connection with the Investors
Subscription or to comply with the terms of the Transaction Documents; (B) to
the extent required by law or regulation (including, but not limited to, SEC,
Nasdaq and JSE Limited rules); (C) to the extent required for it to enforce its
rights under this Agreement; or (D) with the prior written consent of each
Investor. Before any information is disclosed or any public announcement,
communication or circulation made or issued pursuant to this Section 5.06(b),
the Company must consult with each Investor in advance about the timing, manner
and content of the disclosure, announcement, communication or circulation (as
the case may be).

Section 5.07. Successors and Assigns. This Agreement binds and benefits the
respective successors and assignees of the parties. However, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of each Investor.

Section 5.08. Amendments, Waivers and Consents. Any amendment or waiver of, or
any consent given under, any provision of this Agreement shall be in writing
and, in the case of an amendment, signed by all of the parties hereto.

Section 5.09. Counterparts. This Agreement may be executed in several
counterparts, each of which is an original, but all of which constitute one and
the same agreement.

Section 5.10. Expenses.

(a)      The Company shall pay to each Investor or as such Investor may direct
the reasonable and documented costs and expenses (including reasonable and
documented legal and other professional consultants’ fees and expenses) of such
Investor incurred after the date of this Agreement in connection with:

  (i)

the closing of the transactions contemplated hereby, up to a maximum of $15,000;

        (ii)

the preparation and/or review, execution and, where appropriate, translation,
registration, amendment, supplement or modification of, or waiver under, the
Transaction Documents and any other documents related to any of them, in each
case after the date of this Agreement, if such translation, registration,
amendment, supplement, modification or waiver is requested by the Company or
required or advisable under Applicable Law; and


--------------------------------------------------------------------------------

- 26 -

  (iii)

the costs and expenses incurred by such Investor in relation to efforts to
enforce or protect its rights under this Agreement, or the exercise of its
rights or powers consequent upon or arising out of any breach of this Agreement,
if the Investors are successful in whole or in part.

(b)      The provisions of Section 5.10(a) shall survive the completion of the
Investors Subscription.

Section 5.11. Entire Agreement. The Transaction Documents supersede all prior
discussions, memoranda of understanding, agreements and arrangements (whether
written or oral, including all correspondence), if any, between the parties with
respect to the subject matter of this Agreement, and this Agreement (together
with any amendments or modifications and the other Transaction Documents)
contains the sole and entire agreement between the parties with respect to the
subject matter of this Agreement.

Section 5.12. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any law from time to time: (a) such
provision will be fully severable from this Agreement; (b) this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; and (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom so long
as this Agreement as so modified continues to express, without material change,
the original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(Signature Pages Follow)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names, as of the date first written above.

NET 1 UEPS TECHNOLOGIES, INC.         By: /s/ Serge C.P. Belamant   Name: Serge
C.P. Belamant   Title: Chief Executive Officer             INTERNATIONAL FINANCE
CORPORATION         By: /s/ Atul Mehta   Name: Atul Mehta   Title: Global Head  
  IFC AFRICAN, LATIN AMERICAN AND CARIBBEAN FUND, LP     By: IFC African, Latin
American and Caribbean Fund (GP) LLC,   its general partner         By: /s/
Eileen M. Fargis   Name: Eileen M. Fargis   Title: Authorized Signatory        
IFC FINANCIAL INSTITUTIONS GROWTH FUND, LP     By: IFC FIG Fund (GP), LLP, its
general partner         By: /s/ Timothy M. Krause   Name: Timothy M. Krause  
Title: Authorized Signatory     AFRICA CAPITALIZATION FUND, LTD.         By: /s/
Sheref Zurga   Name: Sheref Zurga   Title: Director

Signature Page - Subscription Agreement

--------------------------------------------------------------------------------

ANNEX A

MINIMUM INSURANCE REQUIREMENTS

The insurances required to be arranged by the Company are those customarily
expected of a similarly situated prudent public company, including but not
limited to the following:

  1.

Crime insurance with cover to include, without limitation, the following:


  (a)

Infidelity of employees;

  (b)

Forgery or alteration; and

  (c)

Electronic and computer crime;


  2.

Cyber Insurance with cover including cyber liability and business interruption;

        3.

Professional Liability / Errors and Omissions;

        4.

Business Continuity plan;

        5.

Directors and Officers Liability with worldwide coverage as required by the
Investors; and

        6.

All insurances required by Applicable Law.


--------------------------------------------------------------------------------

ANNEX B

ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practice”, “Fraudulent Practice”, “Coercive Practice”, “Collusive Practice” and
“Obstructive Practice” in the context of the Investors’ operations.

1.

CORRUPT PRACTICES

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.

INTERPRETATION

  A.

Corrupt Practices are understood as kickbacks and bribery. The conduct in
question must involve the use of improper means (such as bribery) to violate or
derogate a duty owed by the recipient in order for the payor to obtain an undue
advantage or to avoid an obligation. Antitrust, securities and other violations
of law that are not of this nature are excluded from the definition of Corrupt
Practices.

        B.

It is acknowledged that foreign investment agreements, concessions and other
types of contracts commonly require investors to make contributions for bona
fide social development purposes or to provide funding for infrastructure
unrelated to the project. Similarly, investors are often required or expected to
make contributions to bona fide local charities. These practices are not viewed
as Corrupt Practices for purposes of these definitions, so long as they are
permitted under local law and fully disclosed in the payor’s books and records.
Similarly, an investor will not be held liable for corrupt or fraudulent
practices committed by entities that administer bona fide social development
funds or charitable contributions.

        C.

In the context of conduct between private parties, the offering, giving,
receiving or soliciting of corporate hospitality and gifts that are customary by
internationally- accepted industry standards shall not constitute Corrupt
Practices unless the action violates Applicable Law.

        D.

Payment by private sector persons of the reasonable travel and entertainment
expenses of public officials that are consistent with existing practice under
relevant law and international conventions will not be viewed as Corrupt
Practices.

        E.

The World Bank Group1 does not condone facilitation payments. For the purposes
of implementation, the interpretation of “Corrupt Practices” relating to
facilitation payments will take into account relevant law and international
conventions pertaining to corruption.

______________

1

The “World Bank” is the International Bank for Reconstruction and Development,
an international organization established by Articles of Agreement among its
member countries and the “World Bank Group” refers to the International Bank for
Reconstruction and Development, the International Development Association, the
International Finance Corporation, the Multilateral Investment Guarantee Agency,
and the International Centre for Settlement of Investment Disputes.


--------------------------------------------------------------------------------


2.

FRAUDULENT PRACTICES

A “Fraudulent Practice” is any action or omission, including a misrepresentation
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial or other benefit or to avoid an obligation.

INTERPRETATION

  A.

An action, omission, or misrepresentation will be regarded as made recklessly if
it is made with reckless indifference as to whether it is true or false. Mere
inaccuracy in such information, committed through simple negligence, is not
enough to constitute a “Fraudulent Practice” for purposes of this Agreement.

        B.

Fraudulent Practices are intended to cover actions or omissions that are
directed to or against a World Bank Group entity. It also covers Fraudulent
Practices directed to or against a World Bank Group member country in connection
with the award or implementation of a government contract or concession in a
project financed by the World Bank Group. Frauds on other third parties are not
condoned but are not specifically sanctioned in IFC, Multilateral Investment
Guarantee Agency, or Partial Risk Guarantee operations. Similarly, other illegal
behavior is not condoned, but will not be considered as a Fraudulent Practice
for purposes of this Agreement.


3.

COERCIVE PRACTICES

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.

INTERPRETATION

  A.

Coercive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

        B.

Coercive Practices are threatened or actual illegal actions such as personal
injury or abduction, damage to property, or injury to legally recognizable
interests, in order to obtain an undue advantage or to avoid an obligation. It
is not intended to cover hard bargaining, the exercise of legal or contractual
remedies or litigation.


4.

COLLUSIVE PRACTICES

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

INTERPRETATION

Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

5.

OBSTRUCTIVE PRACTICES

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a Corrupt Practice, Fraudulent Practice,
Coercive Practice or Collusive Practice, and/or threatening, harassing or
intimidating any party to prevent it from disclosing its knowledge of matters
relevant to the investigation or from pursuing the investigation, or (ii) an act
intended to materially impede the exercise of IFC’s access to contractually
required information in connection with a World Bank Group investigation into
allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or
Collusive Practice.

--------------------------------------------------------------------------------

INTERPRETATION

Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

GENERAL INTERPRETATION

A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.

--------------------------------------------------------------------------------

SCHEDULE 1

SUBSCRIPTION AMOUNTS

Name of Investor
Number of
Shares Aggregate Purchase
Price International Finance Corporation

2,781,615

$29,999,995.94

IFC African, Latin American and Caribbean Fund, LP

2,781,615

$29,999,995.94

IFC Financial Institutions Growth Fund, LP

2,318,012

$24,999,991,22

Africa Capitalization Fund, Ltd.

2,103,069

$22,681,809.47

     Total

9,984,311

$107,681,792.57


--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF CLOSING NOTICE

[Letterhead of the Company]

[Date]

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Atul Mehta, Director, TMT, Venture Capital & Funds

IFC African, Latin American and Caribbean Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Colin Curvey and Eileen Fargis

IFC Financial Institutions Growth Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Tim Krause and Serge Devieux

Africa Capitalization Fund, Ltd.
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: George Ombima

IFC Investment No. 37402
Closing Notice

Ladies and Gentlemen:

1.      Please refer to the Subscription Agreement (the “Subscription Agreement,
dated April 11, 2016, by and among Net 1 UEPS Technologies, Inc. (the
“Company”), International Finance Corporation (“IFC”), IFC African, Latin
American and Caribbean Fund, LP (“ALAC”), IFC Financial Institutions Growth
Fund, LP (“FIG”) and Africa Capitalization Fund, Ltd. (“AFCAP” and, together
with IFC, ALAC and FIG, the “Investors”). Terms defined in the Subscription
Agreement, including terms defined by reference to any other Transaction
Document (as defined in the Subscription Agreement), have their defined meanings
wherever used in this request.

In accordance with the provisions of the Subscription Agreement, the Company
notifies you that all of the conditions of subscription set forth in Section
4.01 (Conditions of the Investors Subscription) of the Subscription Agreement
(other than the condition of delivery of documents to the Investors at the
closing, but subject to the delivery of such documents at the closing) have been
satisfied and that the Subscription Date for the Investors’ Subscription
contemplated by this Closing Notice shall be [specify date no earlier than
fifteen Business Days after delivery of this notice].

--------------------------------------------------------------------------------

2.      Therefore, the Company requests each Investor to pay on the Subscription
Date the amount set forth opposite the Investor’s name on Schedule 1 to the
Subscription Agreement in U.S. Dollars on the Subscription Date to [name and
address of bank], for credit to the Company’s account no. [____________].

3.      For the purpose of Section 4.01 (Conditions of the Investors
Subscription) of the Subscription Agreement, the Company certifies as follows:

(a)

the representations and warranties made in Company in Sections 3.01(a), (b),
(f), (g),(p) and (bb) of Article III of the Subscription Agreement, and in the
corresponding sections of the Company Disclosure Letter and in any schedule,
exhibit or certificate, delivered by the Company pursuant to the Subscription
Agreement are true and correct in all respects (other than as set out in the
corresponding sections of the Company Disclosure Letter) on and as of the date
of this request with the same effect as if such representations and warranties
had been made on and as of such date;

        (b)

The representations and warranties made by the Company in Article III of the
Subscription Agreement (other than those in Sections 3.01(a), (b), (f), (g), (p)
and (bb)), and in the corresponding sections of the Company Disclosure Letter
and in any schedule, exhibit or certificate delivered by the Company pursuant to
the Subscription Agreement, (x) that are qualified by materiality are true and
correct in all respects and (y) that are not so qualified by materiality are
true and correct in all material respects, in each case (other than as set out
in the corresponding sections of the Company Disclosure Letter) on and as of the
date of this request with the same effect as if such representations and
warranties had been made on and as of such date;

        (c)

all of the agreements and covenants of the Company to be performed prior to the
Investors Subscription pursuant to each Transaction Document have been duly
performed in all material respects, and no breach (or any event which, with
notice, lapse of time, the making of a determination or any combination, would
become a breach) under any Transaction Document has occurred and is continuing;

          (d)

the Company has obtained and provided to the Investors copies of, all
Authorizations listed in Section 3.01(d) (Status of Authorizations) of the
Company Disclosure Letter, and all such Authorizations are in full force and
effect;

          (e)

since the date of the Subscription Agreement nothing has occurred which has had
or could reasonably be expected to have a Material Adverse Effect; and

          (f)

it remains in compliance with the S&E Management System and the S&E Management
System has not been amended, waived or otherwise restricted in scope or effect
by the Company, except in accordance with the Action Plan.

4.      The above certifications are effective as of the date of this Closing
Notice and shall continue to be effective as of the Subscription Date set out in
paragraph 2 (as if made by reference to such date). If any such certification is
no longer valid as of or prior to that Subscription Date, the Company undertakes
to promptly notify the Investors by facsimile.

Yours faithfully,     By    Authorized Representative     By     Authorized
Representative


--------------------------------------------------------------------------------


Copy to: International Finance Corporation   Attention: Director, Department of
Financial Operations


--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF APPOINTMENT OF AGENT FOR SERVICE OF PROCESS

[Letterhead of Agent for Service of Process]

[Date]

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Director, TMT, Venture Capital & Funds

IFC African, Latin American and Caribbean Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC African, Latin American and Caribbean Fund, LP

IFC Financial Institutions Growth Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC Financial Institutions Growth Fund, LP

Africa Capitalization Fund, Ltd.
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, Africa Capitalization Fund, Ltd.

IFC Investment No. 37402
Appointment of Agent for Service of Process

Ladies and Gentlemen:

Reference is made to:

1.           Section 5.04(e) (Applicable Law and Jurisdiction) of the
Subscription Agreement, dated April 11, 2016, by and among Net 1 UEPS
Technologies, Inc. (the “Company”), International Finance Corporation (“IFC”),
IFC African, Latin American and Caribbean Fund, LP (“ALAC”), IFC Financial
Institutions Growth Fund, LP (“FIG”) and Africa Capitalization Fund, Ltd.
(“AFCAP” and, together with IFC, ALAC and FIG, the “Investors”); and

2.           Section 7.04(e) (Applicable Law and Jurisdiction) of the Policy
Agreement, dated April 11, 2016, by and among the Company and the Investors (the
“Policy Agreement”).

Unless otherwise defined herein, capitalized terms used herein shall have the
meaning specified in the Subscription Agreement.

--------------------------------------------------------------------------------

Pursuant to (a) Section 5.04(e) (Applicable Law and Jurisdiction) of the
Subscription Agreement and (b) Section 7.04(e) (Applicable Law and Jurisdiction)
of the Policy Agreement, the Company has irrevocably designated and appointed
the undersigned, [___________], with offices currently located at
[__________________] as its authorized agent to receive for and on its behalf
service of process in any legal action or proceeding with respect to each of the
Subscription Agreement and the Policy Agreement in the courts of the United
States of America for the Southern District of New York or in the courts of the
State of New York located in the Borough of Manhattan.

The undersigned hereby informs you that it has irrevocably accepted that
appointment as process agent as set forth in (a) Section 5.04(e) (Applicable Law
and Jurisdiction) of the Subscription Agreement and (b) Section 7.04 (e)
(Applicable Law and Jurisdiction) of the Policy Agreement, in each case from
_______ until ___________, which appointment shall automatically renew annually
until each Investor has informed the undersigned in writing that it no longer
own any Equity Securities of the Company and agrees with you that the
undersigned:

(i)      shall inform each Investor promptly in writing of any change of its
address in New York;

(ii)      shall perform its obligations as such process agent in accordance with
the relevant provisions of each of Section 5.04(e) (Applicable Law and
Jurisdiction) of the Subscription Agreement and Section 7.04(e) (Applicable Law
and Jurisdiction) of the Policy Agreement; and

(iii)      shall forward promptly to the Company any legal process received by
the undersigned in its capacity as process agent.

As process agent, the undersigned and its successor or successors agree to
discharge the above-mentioned obligations and will not refuse fulfillment of
such obligations as provided under Section 5.04(e) (Applicable Law and
Jurisdiction) of the Subscription Agreement and Section 7.04(e) (Applicable Law
and Jurisdiction) of the Policy Agreement.

Very faithfully,     [PROCESS AGENT]             By:   Name:   Title:  


cc:

Net 1 UEPS Technologies, Inc.


--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY

[Letterhead of the Company]

[Date]

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Director, TMT, Venture Capital & Funds

IFC African, Latin American and Caribbean Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC African, Latin American and Caribbean Fund, LP

IFC Financial Institutions Growth Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC Financial Institutions Growth Fund, LP

Africa Capitalization Fund, Ltd.
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, Africa Capitalization Fund, Ltd.

IFC Investment No. 37402
Certificate of Incumbency and Authority

Reference is made to (i) the Subscription Agreement, dated April 11, 2016 (the
“Subscription Agreement”), by and among Net 1 UEPS Technologies, Inc. (the
“Company”), International Finance Corporation (“IFC”), IFC African, Latin
American and Caribbean Fund, LP (“ALAC”), IFC Financial Institutions Growth
Fund, LP (“FIG”) and Africa Capitalization Fund, Ltd. (“AFCAP” and, together
with IFC, ALAC and FIG, the “Investors”) and (ii) the Policy Agreement, dated
April 11, 2016, by and among the Company and the Investors (the “Policy
Agreement”). Unless otherwise defined herein, capitalized terms used herein
shall have the meaning set forth in the Subscription Agreement.

I, the undersigned Secretary of the Company, duly authorized to do so, hereby
certify that the following are the names, offices and true specimen signatures
of the individuals each of whom are, and will continue to be, authorized:

(a)      to sign on behalf of the Company the requests for the subscription for
shares of common stock of the Company provided for in Section 2.01
(Subscription) of the Subscription Agreement;

--------------------------------------------------------------------------------

(b)      to sign the certifications required under Section 4.01 (Conditions of
the Investors Subscription) of the Subscription Agreement; and

(c)      to take any other action required or permitted to be taken, done,
signed or executed under the Subscription Agreement, the Policy Agreement or any
other agreement to which the Investors and the Company may be parties.

∗Name   Office   Specimen Signature                                        

You may assume that any such individual continues to be so authorized until you
receive written notice from an Authorized Representative of the Company that
they, or any of them, is no longer so authorized.

Yours faithfully,     Net 1 UEPS Technologies, Inc.             By   Name:
Herman G. Kotzé   Title: Secretary  

The undersigned, being the duly elected and qualified President and Chief
Executive Officer of the Company, hereby certifies that _______________is the
duly elected and qualified Secretary of the Company and that the foregoing
signature appearing above his name is his genuine signature.

IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Company as of
this ___ day of _______, 2016.

Net 1 UEPS Technologies, Inc.     By   Name: Serge C.P. Belamant Title:
President and Chief Executive Officer

____________________

*

Designations may be changed by the Company at any time by issuing a new
Certificate of Incumbency and Authority authorized by the board of directors of
the Company where applicable.

--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF LETTER TO COMPANY’S AUDITORS

[Letterhead of the Company]

[Date]

[NAME OF AUDITORS]
[ADDRESS]

IFC Investment No. 37402
Letter to Auditors

Ladies and Gentlemen:

We hereby authorize and instruct you to give to International Finance
Corporation, 2121 Pennsylvania Avenue, N.W., Washington, D.C. 20433, United
States of America (“IFC”), IFC African, Latin American and Caribbean Fund, LP,
2121 Pennsylvania Avenue, N.W., Washington, D.C. 20433, United States of America
(“ALAC”), IFC Financial Institutions Growth Fund, LP, 2121 Pennsylvania Avenue,
N.W., Washington, D.C. 20433, United States of America (“FIG”) and Africa
Capitalization Fund, Ltd., 2121 Pennsylvania Avenue, N.W., Washington, D.C.
20433, United States of America (“AFCAP” and, together with IFC, ALAC and FIG,
the “Investors”), all such information as any Investor may reasonably request
with regard to the financial statements (both audited and unaudited), accounts
and operations of the undersigned company. We have agreed to supply that
information and those statements under the terms of a Policy Agreement, dated
April 11, 2016, by and among the undersigned company and the Investors named
therein (the “Policy Agreement”). For your information we enclose a copy of the
Policy Agreement.

We understand that any such information request will be evaluated with reference
to the relevant auditing standards, laws and your formal policy and may be
declined on these grounds. Should any request be declined, please provide the
requesting Investor and the Company with a written explanation containing the
reasons for your decision. We hereby agree to execute any customary indemnity
and/or engagement letter you may require in advance of your providing to the
Investors any information they may request.

For our records, please ensure that you send to us a copy of every letter that
you receive from the Investors immediately upon receipt and a copy of each reply
made by you immediately upon the issue of that reply.

Yours faithfully,     NET 1 UEPS TECHNOLOGIES, INC.     By                    
Name:                     Title: [Authorized Representative]  

Enclosure: Policy Agreement

cc:

Director, TMT, Venture Capital & Funds
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America

--------------------------------------------------------------------------------

- 42 -

SCHEDULE 6

ACTION PLAN

The Company – Environmental and Social Action Plan (ESAP)

PS/Action Item Due Date PS1: At least one qualified person will be nominated to
be an Environmental and Social (E&S) coordinator for the Company. Subscription
Date PS1: Provision and implementation of E&S policies and procedures
satisfactory to each Investor, consistent with IFC Performance Standards and IFC
Telecommunications Guidelines – to integrate pollution control, waste
management, rehabilitation activities, road safety, emergency preparedness, life
and fire safety, and monitoring/reporting, especially regarding the development,
installation, operation, maintenance and repair of the Company’s stationary and
mobile ATMs and associated vehicle fleet. 90 days after the Subscription Date or
May 15, 2016 (whichever comes first) PS2: Provision and implementation of
policies and procedures satisfactory to each Investor, consistent with IFC
Performance Standards – to ensure that workers are provided a safe and healthy
work environment, including provision of appropriate training and equipment and
reporting on key health and safety statistics. 30 days after Subscription Date
or May 15, 2016 (whichever comes first) PS3: Provision and implementation of
policies and procedures satisfactory to each Investor, consistent with IFC
Performance Standards – to provide for waste management consistent with Section
1.6 of the World Bank Group General EHS Guidelines, and to provide for screening
of automotive service providers for any significant environmental, health and
safety concerns, including potential use of harmful child labor. 30 days after
Subscription Date or May 15, 2016 (whichever comes first)


--------------------------------------------------------------------------------